Per Curiam.
— This cause came on to be finally heard upon the transcript of the record and briefs for the respective parties, and the court having duly considered same, and it appearing from an inspection of the transcript that no final judgment is exhibited in and by the record proper, it is therefore considered by the court that the writ of error herein taken be and the same is dismissed at the cost of plaintiff in error. Tunno v. International Ry. & Steamship Co., 34 Fla. 300, 16 South. Rep. 180.
Carter, P. J., and Maxwell and Cockrell, JJ., concur.
Taylor, C. J., and Hocicer and Shackleford, JJ., concur in the opinion.